                                                        [Dkt. No. 226]


                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE



RECKITT BENCKISER LLC,
Plaintiff,                           Civil No. 15-2155 (RMB/JS)
             v.
AMNEAL PHARMACEUTICALS LLC, et       OPINION
al.,
Defendants.


APPEARANCES:

SAUL EWING ARNSTEIN & LEHR LLP
By: Charles M. Lizza, Esq.; David L. Moses, Esq.;
Sarah Ann Sullivan, Esq.; William C. Baton, Esq.
One Riverfront Plaza
Newark, New Jersey 07102-5490
          Attorneys for Plaintiff Reckitt Benckiser LLC

STONE CONROY LLC
By: Rebekah R. Conroy, Esq.
25A Hanover Road, Suite 301
Florham Park, New Jersey 07932

GOLDBERG SEGALLA LLP
By: Ronald M. Daignault, Esq.; Richard Juang, Esq.
711 Third Avenue – Suite 1900
New York, New York 10017
          Attorneys for Defendant Amneal Pharmaceuticals LLC

WINDELS MARX LANE & MITTENDORF, LLP
By: Stuart D. Sender, Esq.; Anandita Vyakarnam, Esq.
One Giralda Farms
Madison, New Jersey 07940

BUDD LARNER, PC
By: Michael H. Imbacuan, Esq.
150 John F. Kennedy Parkway, CN 1000
Short Hills, New Jersey 07079
          Attorneys for Defendants Dr. Reddy’s Laboratories,
          Inc. and Dr. Reddy’s Laboratories, Ltd.
RENÉE MARIE BUMB, UNITED STATES DISTRICT JUDGE:

     Plaintiff Reckitt Benckiser LLC (“Plaintiff”) brought this

patent infringement case against Defendants Amneal

Pharmaceuticals LLC (“Amneal”), and Dr. Reddy’s Laboratories,

Inc. and Dr. Reddy’s Laboratories, Ltd. (the “DRL Defendants” or

“DRL”)(collectively, “Defendants”), pursuant to 35 U.S.C. §

271(e)(2)(A) and §§ 271(a), (b) and (c).   On August 22, 2017,

this Court ruled that Defendants’ products did not infringe the

two patents at issue.   Reckitt Benckiser LLC v, Amneal Pharm.

LLC, 276 F.Supp. 3d 261 (D.N.J. 2017), aff’d, 737 F. App'x 538

(Fed. Cir. 2018).    Defendants now move for attorney fees under

35 U.S.C. § 285, contending that this case is “exceptional”

based on Reckitt’s conduct throughout litigation. For the

reasons stated herein, the Court will DENY Defendants’ request

for attorney fees.


I.   PROCEDURAL HISTORY & BACKGROUND

     The case involved Reckitt's Mucinex® product, an extended-

release guaifenesin tablet used as an expectorant that thins and

loosens mucus and relieves chest congestion.   Reckitt initially

alleged that Amneal's generic 600 mg and 1200 mg guaifenesin

sustained-release tablets (“Amneal's ANDA products”) would

infringe U.S. Patent Nos. 6,372,252 (the “'252 Patent”),

6,955,821 (the “'821 Patent”), and 7,838,032 (the “'032

                                  2
Patent”).   Similarly, Reckitt initially alleged that DRL's

generic 600 mg and 1200 mg guaifenesin and pseudoephedrine

hydrochloride sustained-release tablets (“DRL's ANDA Products”)

would infringe the '252, '821, and '032 Patents.   After the

filing of the Complaints, Reckitt dismissed its claims under the

'252 Patent as to all Defendants [Docket Nos. 64, 65] and its

claims under the '821 Patent against Defendant DRL [Docket No.

64].

       At the heart of the dispute was whether Defendants' ANDA

Products had two distinct formulations, an immediate release

formulation (“IR formulation”) and a sustained release

formulation (“SR formulation”). Reckitt contended that they did.

Defendants countered that their ANDA products were single

formulation matrix tablets and therefore did not infringe the

two patents.

       By Opinion and Order entered August 22, 2017, this Court

agreed with Defendants and ruled that their products did not

infringe the two patents at issue.    See Reckitt Benckiser LLC v,

Amneal Pharm. LLC, 276 F.Supp. 3d 261 (D.N.J. 2017).   On

September 10, 2018, the Court of Appeals for the Federal Circuit

affirmed the decision. See Reckitt Benckiser LLC v. Amneal

Pharm. LLC, 737 F. App'x 538 (Fed. Cir. 2018).

       The case before this Court was not Reckitt’s first

challenge against a manufacturer of a generic Mucinex®; in fact,

                                  3
Reckitt had brought at least three prior patent infringement

cases against generic manufacturers.   See Reckitt Benckiser,

Inc. v. Watson Labs., Inc., Case No. 09-60609 (S.D. Fla. 2009);

Adams Respiratory Therapeutics, Inc. et al v. Perrigo Co., Case

No. 07-993 (W.D. Mich. 2007); Reckitt Benckiser LLC v. Aurobindo

Pharma Ltd., Case No. 14-1203 (D.Del. 2014).

     In Watson and Perrigo the district courts concluded that a

single formulation matrix tablet, like the tablets manufactured

by the Defendants in this case, contained only one single

portion of guaifenesin. See Reckitt Benckiser, Inc. v. Watson

Labs., Inc., No. 09–cv–60609, slip op. (S.D.Fla. Feb. 18, 2011),

aff’d, 430 F. App'x 871 (Fed. Cir. 2011); Adams Respiratory

Therapeutics, Inc. v. Perrigo Co., 2012 WL 90188 (W.D. Mich.

Jan. 11, 2012).   In Aurobindo, pending at the time this Court

heard the case, the Court construed the claims of the same

patents at issue here as requiring two “distinct” structural

formulations of guaifenesin. See Reckitt Benckiser LLC v.

Aurobindo Pharma Ltd., 239 F. Supp. 3d 822, 829-830 (D. Del.

2017).   Because Aurobindo’s product did not contain two distinct

formulations, the Court granted summary judgment as to the

defendant. Id.    This Court adopted the Aurobindo Court’s

construction and questioned Reckitt what, “at the end of the

day,” it meant for the instant case to go forward.   See

Transcript of March 15, 2017, Declaration of Rebekhah R. Conroy

                                  4
(“Conroy Decl.” at 4:6-8).   Reckitt responded, in sum and

substance, that it would present testimony that was not

presented to the Aurobindo Court.


II.   DISCUSSION

      Defendants now seek attorney fees under 35 U.S.C. § 285,

contending that this case is “exceptional” based on Reckitt’s

conduct throughout litigation.   Defendants concede that there is

no basis for an exceptional case ruling prior to this Court’s

adoption of the Aurobindo Court’s claim construction, and so,

the Court begins its exceptional case analysis from the point of

its claim construction.


      A.   Legal Standard

      In “exceptional” patent cases, a Court may award

“reasonable attorney fees” to the “prevailing party.” 35 U.S.C.

§ 285. “An exceptional case under § 285 is ‘simply one that

stands out from others with respect to the substantive strength

of a party's litigating position (considering both the governing

law and the facts of the case) or the unreasonable manner in

which the case was litigated.’” Nova Chems. Corp. (Canada) v.

Dow Chem. Co., 856 F.3d 1012, 1016 (Fed. Cir. 2017)(quoting

Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S.

545, 554 (2014)).



                                 5
     Ultimately, the Court must make a discretionary decision

based on the totality of circumstances, which may include

factors such as “frivolousness, motivation, objective

unreasonableness (both in the factual and legal components of

the case) and the need in particular circumstances to advance

considerations of compensation and deterrence.” Octane Fitness,

572 U.S. at 552 & n.6.    A party moving for attorney fees must

demonstrate, by a preponderance of the evidence, that a case is

“exceptional.” Id. at 557.    “[F]ees are not awarded solely

because one party’s position did not prevail” and are not to be

used “as a penalty for failure to win a patent infringement

suit.”    Gaymar Industries, Inc. v. Cincinnati Sub-Zero Products,

Inc., 790 F.3d 1369, 1373 (Fed. Cir. 2015).


     B.     Factors Supporting “Exceptionality”

     Indisputably, Defendants are the “prevailing party” within

the meaning of the statute.   The question thus is whether the

totality of the circumstances, including Reckitt’s litigation

conduct, warrants the imposition of attorney fees.

     Like the court in Aurobindo, this Court, too, finds that

there are circumstances here that could support a finding of

exceptionality. See Reckitt Benckiser LLC v. Aurobindo Pharma

Ltd., 2017 WL 4613643, at *2 (D. Del. Oct. 16, 2017), aff'd, 737

F. App'x 537 (Fed. Cir. 2018).   The '252 Patent, which was the


                                  6
subject of the Watson litigation, concerned the construction of

the term “portion.”    The Watson Court construed “portion” as

requiring two distinct formulations and found that the

defendant’s product did not infringe because it did not have two

structural portions.   Based on these existing findings, the

Aurobindo Court noted, “the fact that the Federal Circuit had

already ruled on a patent in this family is relevant to

assessing subsequent actions by Reckitt.   Reckitt - - the same

patentee and plaintiff here as in Watson - - was surely aware of

that case and proceeded here with knowledge of the Federal

Circuit’s decision on the issues presented there.” Aurobindo,

2017 WL 4613643, at *2.

     The Aurobindo decision also tends to support a finding of

exceptionality.   In granting summary judgment, the Aurobindo

Court found that the defendant’s product likewise did not

contain two distinct formulations.    As stated in Aurobindo:

“This Court’s construction of terms found in the related '821

and '032 patents was entirely consistent with the construction

of the Federal Circuit in Watson.” 2017 WL 4613643, at *2.


     C.   Factors Weighing Against “Exceptionality”

     On the other hand, the Court agrees with the Aurobindo

court’s assessment regarding the impact of the Watson decision.

Indeed, it was not a dispositive decision because it involved a


                                  7
different ANDA product and the '252 patent, which Reckitt had

withdrawn (and other patents).    As stated by the Aurobindo

court:

     “It was reasonable for Reckitt to have perceived an
     opportunity to develop a case on which it might succeed
     on the merits, notwithstanding Watson. This case
     involved a different ANDA product and the assertion of
     additional patents, making it possible to reach a
     different result (i.e., to find infringement) despite
     the Watson precedent.”


Aurobindo, 2017 WL 4613643, at *2.    The same is true as to the

applicability of the Perrigo decision.

     As to the impact of the Aurobindo decision itself,

Plaintiff persuaded this Court that it had additional structural

data available to it that the Aurobindo Court did not have

before ruling.1    In Aurobindo, Reckitt presented an infringement

theory “focused on performance aspects of the ANDA products,

resting on dissolution data and various pharmacokinetic studies

without regard to the structure of the formulation.”    2017

WL4613643, at *2.    In this case, however, Defendants presented

structural evidence that they claimed was not before the

Aurobindo Court.    For that reason, the Court permitted Reckitt

to (1) present limited testimony of Reckitt’s expert, Dr.

Gonzalez, on the dissolution and pharmacokinetic profiles of


1Although Defendants accuse Reckitt of shifting its infringement
theory after Judge Stark ruled, the Court is not prepared to so
find.
                                  8
Defendants’ ANDA products to prove infringement, and (2)

introduce testimony of Reckitt’s testing and formulations

expert, Dr. Martyn C. Davies, on infringement.   See Dkt. No.

125.   This Court ultimately rejected Dr. Davies’ opinion

regarding his Raman imaging as “flawed” and “unreliable”. See

Amneal, 276 F. Supp. 3d at 275.   Even though the Court stated

that Dr. Davies’ opinion may have been the product of “creative

thinking,” id. at 280, this Court is not prepared to find that

his testimony was offered in bad faith.

       Finally, although Defendants argue that Reckitt had the

identical Raman imaging in the Aurobindo case, it is important

to remember that Defendants’ products were not the same in both

cases.   Defendants strongly argue that Reckitt was less than

candid with this Court.   They argue that Reckitt had the very

same type of Raman evidence about Aurobindo’s tablet that it

presented at trial here, but that Reckitt never disclosed to

this Court that it chose not to rely on Raman data in Aurobindo

because it did not show infringement.   Clearly, Reckitt should

have shown more candor to the Court.    This Court, however, is

not persuaded that it would have decided to forego a trial even

had Reckitt disclosed its prior testing.

       In the Court’s final analysis, it is a close call as to

whether this Court should find the case to be “exceptional”

within the meaning of § 285.   Reckitt’s various unsuccessful

                                  9
“bites at the apple” in the different cases, in different courts

(described above), is of concern to the Court.   Yet, the Court

is not prepared to find that Reckitt’s reliance on Dr. Davies’

testing was entirely baseless or its litigation conduct so

egregious as to warrant fees.   Reckitt, however, is forewarned:

further “bites at the apple,” through future litigation over the

same patents, will likely be viewed as unreasonable or abusive

by any court, subjecting Reckitt to fees under Section 285.


III. CONCLUSION

     For the foregoing reasons, the Court exercises its

discretion and will DENY Defendants’ request for attorney fees.

An appropriate Order will issue on this date.



                                     s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     United States District Judge

Date: October 25, 2019




                                10
